Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dalton Case on 8/1/2022.

The application has been amended as follows: 
Cancel claims 16 and 25
1. A method of treating cutaneous T cell lymphoma (CTCL) in a human subject, comprising: 
(a) isolating nucleic acids from a skin sample obtained from the subject by applying at least one [[an]] adhesive patch to a skin region of the subject in a manner sufficient to adhere skin sample cells to the at least one adhesive patch, and removing the at least one adhesive patch from the skin sample in a manner sufficient to retain the adhered skin sample cells to the at least one adhesive patch, wherein the skin sample cells are substantially free of melanocytes;
(b) measuring gene expression levels of at least one target gene comprising LEF1 by contacting the isolated nucleic acids with at least one probe that recognizes nucleic acids corresponding to the at least one target gene, and detecting binding between the nucleic acids corresponding to the at least one target gene and the at least one probe;
(c) determining that gene expression levels of the at least one target gene are increased at least two-fold compared to a control sample;
(d) identifying the skin sample with the at least two-fold increase in gene expression as being from a CTCL lesion based on the determining; and
(e) administering a CTCL treatment comprising a steroid, interferon, chemotherapy, phototherapy, radiation therapy, a bone marrow transplant, or any combination thereof based on the identifying.  
 
6.  The method of claim 1, wherein applying the at least one adhesive patch to the skin region of the subject in a manner sufficient to adhere skin sample cells to the at least one adhesive patch, and removing the at least one adhesive patch from the skin sample in a manner sufficient to retain the adhered skin sample cells to the at least one adhesive patch comprises applying a plurality of adhesive patches to the skin region of the subject in a manner sufficient to adhere skin sample cells to each adhesive patch of the plurality of adhesive patches, and removing each adhesive patch of the plurality of adhesive patches from the skin region in a manner sufficient to retain the adhered skin sample cells to each adhesive patch of the plurality of adhesive patches.

17.   The method of claim 1, wherein the at least one target gene further comprises a gene encoding a saposin-like protein, a gene encoding a FYN-binding protein family member, a gene encoding a TEC kinase family member, a gene encoding a STAT, a gene encoding a TRAF3 interacting protein, a gene encoding a CXC chemokine family member, or a combination thereof. 

18.   The method of claim 1, wherein the at least one target gene further comprises a first gene encoding a DNA-binding protein and one or more of a gene encoding modulator of cell death, a gene encoding an antimicrobial, a gene encoding a cytokine, a second gene encoding a DNA-binding protein, or a combination thereof. 

23.   The method of claim 1, wherein identifying  has a specificity of at least 70%. 

24.  The method of claim 1, wherein identifying  has a sensitivity of at least 70%. 

26.  The method of claim 1, wherein applying the at least one adhesive patch to the skin region does not remove cells from the basal skin layer. 

27.   The method of claim 1, wherein applying the at least one adhesive patch to the skin region removes cells no deeper than 100 microns from the skin surface. 

28.  The method of claim 1, wherein applying the at least one adhesive patch to the skin region removes no more than five layers from the stratum corneum. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The cited prior art neither teaches nor suggests the recited claim and in particular identifying a skin sample based upon a 2 fold increase in at least LEF1 and treatment for CTCL.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316. The examiner can normally be reached 9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KATHERINE D. SALMON
Examiner
Art Unit 1634



/KATHERINE D SALMON/Primary Examiner, Art Unit 1634